         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


__________________________________________
                                          )
WILLIAM MCDERMET                          )
                                          )
                  Plaintiff               )
                                          )
v.                                        )                  C.A. No. 1:19-cv-11322-FDS
                                          )
DIRECTV, LLC                              )
THE DIRECTV GROUP, INC                    )
NICK W. JONES                             )
DAVID CHRISTOPHER                         )
                                          )
                  Defendant               )
__________________________________________)




                  FIRST AMENDED COMPLAINT AND JURY DEMAND



       1.      This is a civil action for damages based on the defendant’s violations of: the

Federal Telephone Consumer Protection Act (47 U.S. Code § 227); Massachusetts’s

Telemarketing Solicitation statute (M.G.L.c. 159C); and the Massachusetts Consumer Protection

Act (M.G.L. c. 93A).




                                         THE PARTIES

       2.      Plaintiff, WILLIAM MCDERMET, is a natural person residing currently and at

all times relevant to this action in Ipswich, Essex County, Massachusetts.


                                                1
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 2 of 10




       3.      Defendant DirecTV, LLC is a limited liability company registered with the

Secretary of State of the Commonwealth of Massachusetts, organized under the laws of

California, and headquartered at 2260 E. Imperial Highway, El Segundo, CA 90245.

       4.      Defendant The DirecTV Group, Inc. is a corporation registered with the Secretary

of State of the Commonwealth of Massachusetts, organized under the laws of Delaware, and

headquartered at 2260 E. Imperial Highway, El Segundo, CA 90245.

       5.      Nick W. Jones is registered with the Secretary of State of the Commonwealth of

Massachusetts as the manager of DirecTV, LLC, and as a director of The DirecTV Group, Inc.

       6.      David Christopher is registered with the Secretary of State of the Commonwealth

of Massachusetts as the President of The DirecTV Group, Inc.




                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the causes of action alleged in this Verified

Complaint because the defendants have had sufficient contact with Massachusetts in connection

with the causes of action alleged in this Verified Complaint pursuant to G.L. c. 223A, § 3, and c.

93A.

       8.      The Plaintiff has been a Massachusetts resident at all times during the events

enumerated in this Complaint.

       9.      Venue is appropriate because the violations complained of all occurred in Essex

County, Massachusetts.




                                                 2
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 3 of 10




                                    STATEMENT OF FACTS

       10.     Plaintiff registered his residential home telephone number (978-356-0256) and

cellular telephone number (978-270-8669) with both the State and Federal Do-Not-Call

Registries on August 16, 2003, and January 28, 2010, respectively, in accordance with G.L. c.

159C, 201 CR 12.05, 47 U.S. Code 227 (the Telephone Consumer Protection Act), and 16 C.F.R.

§ 310.4(b)(1)(iii)(B).

       11.     On twenty-eight occasions Defendants, or their agent, telephoned Plaintiff on his

cellular phone (978-270-8669).

                          Date       Time      Caller’s Number
                           2/8/18   11:36:02    800-778-4191
                          3/19/18   10:09:04    630-364-3184
                          3/22/18   18:15:16    630-364-3184
                           5/8/18   20:14:44    833-228-5926
                          5/31/18   15:45:18    828-296-2252
                           6/4/18   18:32:07    910-360-3719
                           6/9/18   15:27:06    252-939-9085
                           7/2/18   16:50:58    304-465-5518
                           8/1/18   19:44:58    800-531-5000
                          8/10/18   19:03:28    844-324-9081
                          10/2/18   12:29:59    650-985-5431
                         10/11/18   14:42:27    978-270-5356
                          11/2/18   16:28:03    844-324-6297
                          11/9/18   16:48:36    844-324-6297
                         11/19/18   14:08:59    844-324-6297
                         11/30/18   14:26:52    844-324-6297
                         12/21/18   10:22:28    347-394-4487
                           1/3/19   15:44:32    341-318-0462
                          1/11/19   12:22:49    978-270-2270
                          1/25/19   19:08:56    806-370-6440
                          1/31/19   17:29:49    481-558-8675
                           2/4/19   18:03:55    888-312-2135
                          2/28/19   12:20:06    312-216-0072
                          4/30/19   19:56:26    10000000000


                                                3
        Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 4 of 10




                        5/3/19    17:36:33    398-844-5368
                       5/23/19    18:25:38    888-736-0980
                       5/25/19    14:41:38    800-526-2655
                       6/11/19    12:53:07    225-276-1918


       12.    On twenty-nine occasions, Defendant, or their agent, telephoned Plaintiff on his

residential landline (978-356-0256).

                       Date        Time      Caller’s Number
                        3/3/18    13:44:14    508-617-5554
                        4/5/18    12:42:29    800-206-1132
                        6/1/18    14:33:39    252-516-5217
                        6/2/18    17:25:23    910-360-3719
                        6/4/18    14:59:53    310-360-3719
                       6/14/18    18:39:39         null
                        7/9/18    15:56:48    844-891-6532
                        7/9/18    18:53:17         null
                       7/12/18    18:00:05         null
                       7/31/18    18:29:43    844-324-9081
                        8/1/18    13:49:59    844-324-9081
                       8/10/18    17:37:32    844-324-9081
                        9/6/18    16:41:32    844-324-9081
                       9/21/18    15:55:23    844-324-9081
                       9/25/18    14:58:25    844-324-9081
                       10/3/18    13:49:26    844-324-9081
                       10/5/18    16:46:08    844-324-6297
                      10/30/18    12:29:05    844-324-6297
                      10/30/18    17:20:55    844-324-6297
                      10/30/18    18:02:27    844-324-6297
                       11/5/18    18:37:29    800-288-2020
                       11/6/18    11:56:07    844-324-6297
                      11/23/18    13:59:58    800-288-2020
                       1/25/19    19:21:56    254-262-3112
                       2/12/19    15:38:51    305-809-7131
                       3/27/19    16:38:53    978-356-7186
                       5/10/19    12:25:01    10000000000
                        6/3/19    18:38:06    646-323-4510
                        7/5/19    15:23:28    978-356-7748


                                               4
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 5 of 10




       13.     Plaintiff recorded these calls.

       14.     Thirteen of these calls began with a mechanical or recorded voice, which asked if

Plaintiff needed cable television services.

       15.     For three of these calls, Plaintiff’s caller ID read ‘unavailable’.

       16.     For two of these calls, Plaintiff’s caller ID read ‘10000000000’.

       17.     During some of these calls, Plaintiff indicated to the caller that he was interested

in these services. These persons stated that they were with DirecTV. Plaintiff informed these

persons that the calls were violations of State and Federal Do-Not-Call laws.

       18.     On several of the above occasions when Plaintiff spoke with a live person, that

person did not know Plaintiff’s name.

       19.     During the call on March 3, 2018, Plaintiff informed the caller that his call was a

violation of State and Federal Do-Not-Call laws. The caller stated that the calls were “made

automatically”.

       20.     During the call on June 2, 2018, the caller originally stated he was selling

“satellite TV services”. Plaintiff asked the caller for the name of his company. The caller stated

“AT&T/DirecTV”. Plaintiff gave the caller the name Gary Marks, and, after the caller asked to

run a credit check, an expired credit card number, and false Social Security Number. On June 4,

2018, the same person called Plaintiff, asked for Gary Marks, and stated that Mr. Marks’ credit

score did not qualify him for services. Plaintiff informed the caller that Plaintiff had fabricated

that name, to prove that the caller was violating State and Federal Do-Not-Call laws. Plaintiff

asked for the caller’s company address, which the caller refused to give, telling Plaintiff “I’m not



                                                  5
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 6 of 10




afraid of you, so shut up”. Plaintiff specifically directed the caller that he was forbidden from

calling Plaintiff, and that Plaintiff was registered with the Do-Not-Call registries.

        21.    Three hours later on June 4, 2018, Plaintiff received a call from “satellite TV

services”. Plaintiff asked the caller for his company’s address. The caller then terminated the

call.

        22.    On June 9, 2018, Plaintiff received a letter from DirecTV, dated June 6, 2018,

addressed to Gary Marks, informing Mr. Marks that DirecTV could not provide services to him,

because they could not verify his identity.

        23.    During the call on July 9, 2018, at 3:56 p.m., the caller stated that he was calling

from “Comcast”. Then, the caller “searched for the best price”, and then informed Plaintiff that

DirecTV was the best value for Plaintiff. Plaintiff informed caller that he was violating State and

Federal Do-Not-Call laws. Three hours later, Plaintiff received another call with exactly the

same script. Plaintiff’s caller ID for this call read “unavailable”.

        24.    On July 31, 2018, that caller also claimed he was calling from “Comcast”, then

followed the same script as on July 9, 2018. During that call, Plaintiff informed the caller that

the call was a violation of the law. The caller replied “I will keep calling you.”

        25.    During the call on January 25, 2019, Plaintiff asked the caller for the name of his

company. The caller stated “AT&T/DirecTV”. Plaintiff gave the caller the name Wayne

Cullerson, and, after the caller asked to run a credit check, an expired credit card number, and

false Social Security Number. On January 31, 2019, Plaintiff received a letter from DirecTV,

dated January 28, 2018, addressed to Wayne Cullerson, informing Mr. Cullerson that DirecTV

could not provide services to him, because they could not verify his identity.



                                                  6
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 7 of 10




       26.     On August 10, 2018, Plaintiff redialed the number from which he had just

received a solicitation call for DirecTV, 844-324-9081. The person who answered stated that his

company was “TV For Less”. He gave an address in Gurachee, Florida, which appears to be that

of a veterinarian. Plaintiff informed the caller that these calls were violations of the law.

       27.     During several of these calls, Plaintiff informed the caller that he was violating

State and Federal Do-Not-Call laws. During several of those calls, the caller stated that he would

place Plaintiff’s number on his company’s do-not-call list.

       28.     The numbers shown on Plaintiff’s caller identification for all of these calls, except

the call on August 10, 2018, could not be redialed.

       29.     At no time did Plaintiff give Defendant or their agent express written permission

to call either of his telephone numbers.

       30.     On February 11, 2019, Plaintiff sent a letter to Defendant demanding that

Defendant stop calling him, and that Defendant provide him with the name of a lead generator

who had initiated any of these calls. Defendant received this letter via certified mail on

February 20, 2019. Five of the above noted calls were made after that date.




                                                  7
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 8 of 10




                                              COUNT I

                    VIOLATIONS OF FEDERAL DO-NOT-CALL LAWS

       31.     Plaintiff incorporates by reference all other paragraphs of this Complaint

numbered 1-30 as if fully set forth herein.

       32.     Defendant on twenty-eight occasions knowingly and intentionally violated 47

U.S. Code § 227(b)(1)(A)(iii) by calling Plaintiff's cellular telephone number, which was and is

registered with the State and Federal Do-Not-Call Registries, those calls not being made to

collect a debt, and without Plaintiff’s express written permission.

       33.     Defendant on twenty-nine occasions knowingly and intentionally violated 47 CFR

§ 64.1200(c)(2) – and therefore 47 U.S. Code § 227(c)(3)(G) – by calling Plaintiff's residential

telephone number, which was and is registered with the State and Federal Do-Not-Call

Registries, and after being notified by Plaintiff that he did not wish to be called, those calls not

being made to collect a debt, and without Plaintiff’s express written permission.

       34.     Defendants or their agents on all fifty-seven of the above noted occasions

knowingly and intentionally violated 47 U.S. Code § 227(b)(1)(A)(iii) and 47 CFR

64.1200(a)(1)(iii) and (2) by calling Plaintiff's telephone numbers, which were registered with

the State and Federal Do-Not-Call Registries, using an automatic telephone dialing system.

       35.     Defendants or their agents on fourteen of the above noted occasions knowingly

and intentionally violated 47 U.S. Code § 227(b)(1)(B), and 47 CFR 64.1200(a)(1)(iii) and (2) by

using an artificial or prerecorded voice when calling Plaintiff’s cellular telephone line.




                                                  8
         Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 9 of 10




                                              COUNT II

 VIOLATIONS OF THE MASSACHUSETTS DO-NOT-CALL STATUTE M.G.L. c. 159C
        AND THE MASSACHUSETTS CONSUMER PROTECTION ACT

       36.     Plaintiff incorporates by reference all other paragraphs of this Complaint

numbered 1-35 as if fully set forth herein.

       37.     Defendant on fifty-seven occasions knowingly and intentionally violated

M.G.L.c.159C§3(i) and 201 CMR 12.02(1) by calling Plaintiff's cellular telephone number or

home residential telephone number, which were and are registered with the State and Federal

Do-Not-Call Registries, those calls not being regarding a debt, and without Plaintiff’s express

written permission.

       38.     Defendant on fourteen occasions knowingly and intentionally violated

M.G.L.c.159C§3(iv) and 201 CMR 12.02(4) by using a recorded message.

       39.     Defendant on fifty-six occasions knowingly and intentionally violated

M.G.L.c.159C§4 and 201 CMR 12.02(5) by blocking Plaintiff’s caller identification device.

       40.     All of the above acts constituted a violation of the Massachusetts Consumer

Protection Act, M.G.L.c.93A, being unfair and deceptive acts.



WHERFORE, Plaintiff requests that this honorable Court:

       A.      Enter judgment against Defendant on all counts;

       B.      Award damages in the amount of $64,000 for the 128 violations enumerated in

Count I: $500 for each as a violation of Federal law per 47 U.S. Code §§ 227(b)(3)(B) and

227(c)(5)(B), including violations of 47 CFR § 64.1200(c)(2);




                                                 9
        Case 1:19-cv-11322-FDS Document 12 Filed 07/14/19 Page 10 of 10




       C.     Award damages in the amount of $285,000 for the 57 violations in Count II:

$5,000 for each as a violation of Massachusetts law per M.G.L.c.159C §5(b)(2);

       D.     Award damages to Plaintiff for violations of M.G.L. c. 93A, as outlined in this

Complaint;

       E.     Award damages to Plaintiff and double or treble all such damages, as applicable

and as the court deems appropriate, pursuant to the provisions of M.G.L. c. 93A §2, and 47 U.S.

Code § 227;

       F.     Award Plaintiff costs of suit; and

       G.     Issue a Permanent Injunctive Order enjoining Defendant from ever contacting

Plaintiff by telephone, at his home or cellular telephone numbers, as allowed by 47 U.S. Code §§

227(c)(5)(A) and 227(b)(3)(A).




      PLAINTIFF DEMANDS A JURY TRIAL AS TO ALL CLAIMS SO TRIABLE




By William McDermet, pro se

/s/ William McDermet
William McDermet
4 Second Street
Ipswich, MA 01938
978.270.8669
xebec2718@gmail.com




                                               10
